Tcuk, J.,
delivered the opinion of this court.
The exception contains nothing' but a prayer offered by the defendant, which was rejected. According to the case of Burtles vs. The State, use of Turner, 4 Md Rep., 277, we must, in the absence of testimony, intend that the court acted properly-in refusing the instruction.
If there was any proof on the subject of assets, it ought t © have been set out to enable the court to pass upon its legal .sufficiency and relevancy to the issues on trial. If, as we presume from the prayer, there was none whatever offered, a *121question as to the onus of proof might arise, on which we cannot pass in the present state of the record. It does not appear how the petitioners claimed their freedom, whether by will or deed of manumission; nor in what relation the appellant stood to the cause. See Allein vs. Sharp, 7 G. & J., 96. Wilson vs. Barnet, 8 G. & J., 159,and 9 G. & J., 158.
Decided July 15th, 1859.

Judgment affirmed.